Title: To James Madison from George W. Erving, 20 October 1804
From: Erving, George W.
To: Madison, James


Private No 24
Dear Sir—London October 20. 1804
I communicated to Mr Monroe the contents of your (private) letter of June 20th; you have doubtless before this received in course the best newspapers which have been published here since that date, he having regularly forwarded them; with respect to pamphlets, few now appear which are worth attention, & scarcely any which concern our interests; that of Lord Sheffield is indeed the only one which I have seen of any importance, I transmit herewith those of his opponents, & also a publication lately received from Dresden with the perusal of which you may be gratified; it contains a very intelligent view of European continental politics, & some curious facts are stated in it; it has however altogether very much the air of a forgery of Cobbett. Whatever may be thought of the force of Lord Sheffields reasoning, I am persuaded that it will be the policy of the present British administration to Exercise the full rigor of their navigation system whenever the occasion suits. Is it not surprizing that the obvious fallacy in all these import & export custom house calculations which were began by the late Inspector General Irving has not been exposed? no Estimate appears to have been made of the proportion of imports during war which results from Captures on the enemy; from the detention of neutrals whose cargoes often of a perishable nature are entered & sold; of the vast amount of property which is entered here for a market & on which the drawback is paid; the account of Exports too is considerably swelled by the Captures made by the Enemy, all such shoud of course be put down as dead loss; it will thus frequently happen that several cargoes must be sent before the country can fairly take credit for one, & the English insurances are always Effected at home; a great portion of foreign insurances having been effected here, it has heretofore happened too that the payment of their enemies losses has added to the amount of their export estimate; the same thing has occurred with respect to neutral property detained as well as captured & condemned, & which on restitution or reversal of sentence is in some form to be paid for by the country. The information which your letter communicated with respect to our harvest, I conveyed (with Mr Monroes approbation) thro Mr Wilberforce to Mr Pitt, & it was very thankfully received; It arrived just after the discussion of his famous corn laws & at a time when the harvest here had a very unpromising appearance; the weather continued unfavorable till the middle of August, but the remainder of the season was good, & they have finally procured a very sufficient crop; had it been otherwise, & Mr Pitt had persisted in his corn regulations, very general distress must have ensued: It is not easy to Shew the utility of Mr Pitts system; the policy of it is perhaps more discernable, since there are a great number of landed proprietors in the house of commons, the rents of their tenants were very much in arrears, & the then new administration wanted their support.
I fortunately found an immediate opportunity of forwarding to Mr Monroe at Paris an account of the late interesting occurrences with respect to Spain, & at the same time the Gov[e]rnor of Pensacola’s letter to Clairborne which I had at the moment received; The capture of the frigates is universally considered here as indicating a determination in this government to go to war with Spain; & yet as it is the obvious policy of this country to avoid a war & rather to leave the decision on this point to the emperor, peace may be preserved for some time. The immediate impression however which this harsh (tho’ not unprecedented proceeding) must make on the continent, & particularly in Spain, will doubtless in every view be favorable to our negotiations. Mr Purviance will in course write to you on the subject of the dispatches which he has just received; You will know, that the two British Captains at N. York are superseded; but I have learnt that they are not to be degraded, or to be put out of Employ. With great respect & regard Dear Sir very faithy your obt Servt.
George W Erving
